Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/2020 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 12/01/2020.  In the Amendment, Applicant amended claims 1, 11.   After review and consideration, the examiner withdraws the objection to claims 10 and 20. 
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1, 3-8, 10-11, 13-18 and 20 (renumbered 1-16) are allowed.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Matthew Nigriny (client’s representative, Reg. No. 69,753) at the telephone number (202) 955-1500 on 12/26/2020 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims 2 and 9 into claim 1, and into the independent claim 11 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 2, 9, 12 and 19 is canceled.
Claims 1 and 11 have been amended as follows:

1.	(Currently Amended)  An automated computer implemented system that implements an automated validation tool, the system comprises: 
	a memory component; 

	a validation engine comprising a processor, coupled to the memory component and the interactive interface, the validation engine configured to perform the steps comprising: 
	initiating a migration process from a source system to a target system, the migration process including the transfer of a project;
	identifying a source identifier of the source system for the project and a target identifier of the target system for the project;
	identifying a source project key and a target project key;
	performing validation of the migration process for the project based on the identified source identifier, target identifier, source project key, and target project key, the validation including:
		comparing project configuration data of the source system and the target system;
		validating the project configuration data against a set of parameters comprising issue type, workflow, permission, and notification; 
		comparing project data of the source system and the target system, the comparison including determining one or more metrics including a total issue count, linked issues, counts by issue type, filters, and attachments; and
		providing, via the interactive interface, migration process validation results, wherein the interactive interface provides user selectable granularity for the validation results ranging from a match/mismatch indicator to a side-by-side comparison of source and target data with mismatches highlighted and specific mismatch details displayed;[[.]]
wherein the source system comprises an issue tracking system with multiple instances; and
wherein the source identifier and the target identifier comprises a source project key and a target project key.

	2.	(Cancelled)   

	3.	(Original)  The system of claim 1, wherein the target system comprises a data center system.  

	4.	(Original)  The system of claim 1, wherein the project configuration data comprises issue type, workflow, permissions, notification and screen schemes.  

	5.	(Original)  The system of claim 1, wherein the project configuration data comprises project names, project descriptions and components.

	6.	(Original)  The system of claim 1, wherein the project data comprises issue counts. 

	7.	(Original)  The system of claim 5, wherein the issue counts further comprise custom field counts, screen counts, filters counts. 



	9.	(Cancelled)  

	10.	(Original) The system of claim 1, wherein the validation results are associated with a specific JIRA issue URL.

	11.	(Currently Amended)  An automated computer implemented method that implements an automated validation tool comprises the steps of: 
	initiating a migration process from a source system to a target system, the migration process including the transfer of a project;
	identifying, via a validation engine, a source identifier of the source system for the project and a target identifier of the target system for the project;
	identifying, via the validation engine, a source project key and a target project key;
	performing, via the validation engine, validation of the migration process for the project based on the identified source identifier, target identifier, source project key, and target project key, the validation including:
		comparing project configuration data of the source system and the target system; 
		validating the project configuration data against a set of parameters comprising issue type, workflow, permission, and notification;

		providing, via the interactive interface, validation results, wherein the interactive interface provides user selectable granularity for the validation results ranging from a match/mismatch indicator to a side-by-side comparison of source and target data with mismatches highlighted and specific mismatch details displayed;[[.]]
wherein the source system comprises an issue tracking system with multiple instances; and
wherein the source identifier and the target identifier comprises a source project key and a target project key.

	12.	(Cancelled)  

	13.	(Original)  The method of claim 11, wherein the target system comprises a data center system.  

	14.	(Original)  The method of claim 11, wherein the project configuration data comprises issue type, workflow, permissions, notification and screen schemes.  

	15.	(Original)  The method of claim 11, wherein the project configuration data comprises project names, project descriptions and components.



	17.	(Original)  The method of claim 15, wherein the issue counts further comprise custom field counts, screen counts, filters counts. 

	18.	(Original)  The method of claim 11, wherein the project data comprises roles, attachments and linked issues.

	19.	(Cancelled)  

	20.	(Original) The method of claim 11, wherein the validation results are associated with a specific JIRA issue URL.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 09/04/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Kochhar et al. (US Patent 9,778,923, hereinafter Kochhar) in view of Kennedy et al. (US PGPUB 2005/0050210, hereinafter Kennedy) and further in view of Dhayapule et al. (US PGPUB 2005/0050210, hereinafter Dhayapule). 
	The invention is directed: validation tool that performs confirmation and validation of complex migrations which is initiating a migration process from a source system to a 

The closest prior arts are Kochhar et al. (US Patent 9,778,923, hereinafter Kochhar) in view of Kennedy et al. (US PGPUB 2005/0050210, hereinafter Kennedy) and further in view of Dhayapule et al. (US PGPUB 2005/0050210, hereinafter Dhayapule) are generally directed to various aspect of method and system for identifies a source identifier of the source system and a target identifier of the target system and performs validation of the migration process, comparing to determine which source database objects and target database objects and identify the mismatches of migration.

 	However, none of Kochhar, Kennedy and Dhayapule teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 11. For examples, it failed to teach identifying, via the validation engine, a source project key and a target project key; performing, via the validation engine, validation of the migration process for the project based on the identified source identifier, target identifier, source project key, and target project key, validating the project data against a set of type, workflow, permission and notification, and providing, via the interactive interface, validation results, wherein the interactive interface provides user selectable granularity for the validation results ranging from a match/mismatch indicator 

This feature in light of other features, when considered as a whole, in the independent claims 1 and 1 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 11. 
	The dependent claims depending upon claims 1 and 11 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163